Case 2:18-cr-20027-TGB-MKM ECF No. 107, PageID.2170 Filed 05/03/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                       2:18-CR-20027-TGB

                   Plaintiff,

       vs.                                    ORDER REQUIRING
                                           SUPPLEMENTAL HEARING
 PRABHU RAMAMOORTHY,                       AND DIRECTING PARTIES
                                            TO MEET AND CONFER
                   Defendant.


      Defendant Prabhu Ramamoorthy has filed a petition under 28

U.S.C. § 2255 seeking to vacate his conviction after a jury trial. ECF No.
93. He claims one deficiency of his conviction is that his trial counsel,
James Amberg, “offered no advice regarding the desirability of the plea”

which had been proposed by the Government prior to his trial. ECF No.
93, PageID.2123.
      The Court held an evidentiary hearing to assess the merits of Mr.

Ramamoorthy’s claim on March 12, 2021. At the hearing, Mr. Amberg
testified that he did offer advice to Mr. Ramamoorthy regarding the plea
deal. He specifically stated that on the day of the final pretrial conference,

he went over the plea agreement in the presence of Mr. Ramamoorthy,
his interpreter, and attorney Victor Mansour, who was acting as co-
counsel on the case. Mr. Ramamoorthy testified that the meeting

occurred, but that he did not see the plea agreement or discuss it there,
Case 2:18-cr-20027-TGB-MKM ECF No. 107, PageID.2171 Filed 05/03/21 Page 2 of 2




and that in fact he never received a copy of the plea agreement until his
current counsel sent him one in January 2021.

      In light of the factual dispute between Mr. Amberg and Defendant
Mr. Ramamoorthy, the Court finds that supplementing the record with
the testimony of Mr. Mansour regarding this factual dispute will enable

a more thorough analysis of Defendant’s claims. See Turner v. United
States, 183 F.3d 474, 477 (6th Cir. 1999).
      WHEREFORE, it is HEREBY ORDERED that Attorney Victor

Mansour shall appear at an evidentiary hearing on this matter. Counsel
for the Government and counsel for Defendant shall meet and confer to
discuss whether any issues of attorney-client privilege must be waived in

order to permit this testimony and, if they agree it is necessary, submit
a stipulated order waiving such privilege prior to the hearing. Counsel
shall contact Case Manager Amanda Chubb within ten (10) days of the

date of this Order to schedule a supplemental hearing.
      SO ORDERED, this 3rd day of May, 2021.




                            BY THE COURT:


                            s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE
